Title: To Thomas Jefferson from Pseudonym: "A Discharged Soldier", 15 August 1807
From: Pseudonym: “A Discharged Soldier”
To: Jefferson, Thomas


                        
                            Sir
                     
                            Opelousas Aug. 15. 1807.
                        
                        As a friend to my country, and an enemy to its enemies, and believing General Wilkinson to be at least
                            equally criminal with Colonel Burr; I concieve it to be my duty to mention to you certain persons, who are in possession
                            of facts respecting the conduct of Wilkinson, which, if they can be fully and fairly drawn forth, will, I doubt not, prove
                            him guilty of crimes of very considerable magnitude against the government of the United States.
                        One of the persons to whom I allude, is Lieut. Henry R Graham, who is now, I believe, at Washington, or
                            Richmond. He is a man of inviolable honor and integrity. You will not probably be able to persuade him, in conversation,
                            to betray any confidence, which has been reposed in him; however much he may detest, or despise the villain, that has
                            trusted him. This Wilkinson knows. Still I believe, if called upon in a court of justice, and under the solemnities of an
                            oath, he would unfold a history, that would astonish any man, not acquainted with the course and object of Wilkinson’s
                            pursuits for some time past. He was for a time Wilkinson’s aid, and confidential friend, with whom he afterwards had some
                            difficulty, and was provided with another situation; when Wilkinson found that his earnest solicitations for him to resign
                            his commission, would not avail.
                        Another person, whom I shall mention to you, is Lieut. Thomas A Smith, the friend and confidential agent of
                            Wilkinson, who is also at this time, I believe, at Washington or Richmond. This man went on from Fort Adams with Wilkinson
                            last autumn to Natchitoches; where on the receipt of the letter in cypher, (of which so much is said), and while Wilkinson
                            felt yet disposed to fulfil his engagements with Burr, resigned his commission in the army, (without doubt at the request
                            of Wilkinson), and unquestionably for the purpose of going, as Wilkinson’s, “intelligent and confidential friend”, and as,
                            “a person in whom Burr might confide”, to meet Burr, and make Wilkinson’s confidential communications to him, and who
                            should, “return immediately with further interesting details”. The moment however, that changed the intentions of Wilkinson, changed the destination of Smith;
                            and the same shoe, which a few hours before contained between its soals Wilkinson’s communications to Burr, was now made
                            the receptacle of his letter to the President of the United States, and took its departure for the seat of government. Not
                            however before Smith received assurances from Wilkinson; that he would so manage the business with the President and Secretary at War, as to have his (Smith’s) commission restored to him, without his (Smith’s) solicitation.
                        This man knows much, and can tell much, if the truth and nothing but the truth can be drawn from him. But in
                            this, there may be much difficulty. I believe him to be totally devoid of principle. It may appear singular, that
                            Wilkinson should place so much confidence in this Smith, on so slight an acquaintance, as he had with him, having never
                            seen him before he met with him at Fort Adams, on his way to Natchitoches. This however is easily explained. Wilkinson had
                            letters to him from his brother John Smith of St Louis, (who writes his name John Smith, T. meaning thereby, that he is a
                                Tennessee adventurer). I mention this man thus particularly, to distinguish him from any other
                            person of the same name. This John Smith had long been the tool of Wilkinson, who no doubt in addition to the letters, he
                            had to Thos. A Smith, had assurances from John Smith, in whom he placed the utmost confidence; that he might place the same
                            reliance on his brother, Thos. A Smith, as he might on himself, and that he would find him a proper person to employ, as a
                            trusty agent in any transactions, in which he might be engaged, particularly in his correspondence with Burr, in whose
                            enterprize this John Smith was unquestionably deeply engaged; And in whose, (that is Burr’s), army both the brothers were
                            promised, both by Burr and Wilkinson, elevated and splendid situations.
                        Perhaps it might be advisable to bring foward this John Smith, as an evidence, tho’ the same difficulty might
                            attend the obtaining of correct testimony from him, as I have above mentioned respecting his brother  for the same reason, and perhaps greater, as he ha long hacknied in the practice of contemning the administration of justice, or illuding her
                            researches, and tho’ he has sometimes eluded the grasp of the Laws, he has more frequently submitted to their
                            investigations, and sported with their weakness.
                        I make none of these statements to injure the reputation of either of the Smiths, but merely to apprize you
                            of the most striking features of their characters, that you may judge of the most proper measures for obtaining from them,
                            such testimony as they can and ought to give, for the purpose of
                            convicting an offender, who has been long & highly criminal, and of doing that justice to the Laws of my country, to
                            which they are entitled, and which they ought long ago to have recieved.
                        Having served under Wilkinson more than twelve years, I know him well.
                        
                            A discharged Soldier.
                        
                    